Title: To Thomas Jefferson from John Peter Gabriel Muhlenberg, 10 July 1806
From: Muhlenberg, John Peter Gabriel
To: Jefferson, Thomas


                        
                            Philada July 10h. 1806
                        
                        I have the Honor to inform The President that I have this day Shipp’d for Him, on Board the Sloop Harmony,
                            Capt. Ellwood for Alexandria, one Box containing Wine, & a Packet of Books.
                        The bill for the amount of duties—Freight & Porterage I have the Honor to enclose. 
                  with perfect respect I
                            have the Honor to be The Presidents most Obed Servt
                        
                            P Muhlenberg
                            
                        
                    